Citation Nr: 0908014	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1989 to November 
1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefit sought on 
appeal.  The Veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  In 
October 2008, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for final appellate review.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service.

2.  There is no corroboration or verification of the 
occurrence of the Veteran's claimed stressors, and the 
diagnosis of PTSD has not been related to a confirmed 
stressor. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for PTSD, however such an examination is 
unnecessary to make a decision in this case.  Under the 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptom may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  

In this case, the VA need not conduct an examination with 
respect to the claim because the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no evidence that 
verifies or corroborates the occurrence of an in-service 
stressor.  Service connection for PTSD cannot be granted in 
the absence of an in-service stressor and an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in- service stressor.  See Moreau v. Brown, 9 Vet. App. 
389 (1996).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and service personnel records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that his PTSD is related to active 
service.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

A VA outpatient treatment record dated in November 2003 
reflects a diagnosis of PTSD.   The Veteran's reported 
stressful experiences were described in a June 2004 statement 
to include incidents that occurred in Iraq.  Specifically, 
the Veteran indicated that he experiences trouble 
concentrating because of his memories of killing soldiers in 
Iraq.      

There is a diagnosis of PTSD, and thus the central issue in 
this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis.

The Veteran's service personnel records reflect that he did 
not have combat duty.  Thus, his assertions alone are not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau, 9 Vet. App. at 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In response to the RO's April 2004 request for information to 
assist in verifying the Veteran's reported stressor, in June 
2004 the Veteran submitted a statement and an incomplete PTSD 
questionnaire, in which he reported the aforementioned 
stressor.  Subsequently, the Veteran submitted a personal 
statement in late June 2004, where he indicated that he has 
nightmares associated with the war.  

In June 2004, the RO verified and reviewed the Veteran's 
service personnel records.  While the Veteran's DD Form 214 
demonstrates that he was the recipient of the Southwest Asia 
Service Medal and the Kuwait Liberation Medal, his service 
personnel records do not demonstrate that he engaged in 
combat duty, nor did he provide sufficient information to 
verify his stressors detailed above.  

In sum, the Board finds that the Veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; the 
alleged incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence. 
 He has not produced any witness who can corroborate his 
testimony.  The Veteran's diagnosis of PTSD has not been 
attributed to a verified in-service stressor.  

Consequently, based on this record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for PTSD must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for PTSD is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


